Case 5:17-cv-01002-D Document 90-1 Filed 10/15/18 Page 1 of 6

EXHIBIT |
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:17-cv-01002-D Document 90-1 Filed 10/15/18 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF OKLAHOMA

PATRICK PETE STOVER,
STOVER,

Plaintiffs,

VS.

STATE FARM FIRE & CASUALTY COMPANY,

a foreign for-profit
corporation,

Defendant.

VIDEOTAPED DEPOSITION OF MICHAEL BERRYMAN

SHERI LYNN

insurance

AZ
HO

 

TAKEN ON BEHALF OF THE PLAINTIFFS

IN OKLAHOMA CITY,

ON AUGUST 31,

REPORTED BY:

KAREN B.

OKLAHOMA

2018

JOHNSON,

CSR
Case 5:17-cv-01002-D Document 90-1 Filed 10/15/18 Page 3 of 6

 

Michael Berryman August 31, 2018
Page 2
1 APPEARANCES
2
3 For the Plaintiffs:
4 Michael D. McGrew
Matthew McGrew
5 Michael D. McGrew & Associates
400 North Walker, Suite 115
6 Oklahoma City, Oklahoma 73102
mcgrewslaw@yahoo.com
7
8
9 For the Defendant:
10 Lance Leffel
Gable Gotwals
11 211 North Robinson
One Leadership Square
12 15th Floor
Oklahoma City, Oklahoma 73102
13 llieffel@gablelaw.com
14
15 Also Present:
16 Mary McGrew
Bruce Rodgers, Videographer
17
18
19
20
21
22
23
24
25

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01002-D Document 90-1 Filed 10/15/18 Page 4 of 6

 

Michael Berryman August 31, 2018
Page 15
1 what additional work or task have you done
2 pertaining to either your deposition or the Stover
3 claim in general?
4 A Well, I'll just -- I'll try to recite
5 everything I can think of. Of course, I prepared
6 for the deposition, so that means I've gone back

7 through all the documents that I've been given.

8 Since that, since I wrote my report, I think some

9 depositions have been taken that had not been taken
10 before I wrote the report. So I've -- I've read

11 those once and then I've reviewed them again in

12 preparation for my deposition.

13 I've also done some work looking at the

14 2015 IRC building code. I have gone back through

15 some historical files that we have as a general

16 contractor to identify three projects where we were
17 involved in the restoration of tornado damaged homes
18 that were damaged and in large degree similar to

19 that of the Stover home.

20 Q Do you have those files with you?

21 A Yes.

22 Q I assume you brought it because you intend
23 to give them to me to look at or something?

24 A Sure.

25 Q And I'm going to guess it's to show that

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01002-D Document 90-1 Filed 10/15/18 Page 5 of 6

Michael Berryman August 31, 2018

 

Page 16

1 you went back and got supplements during the

2 process?

3 A No, I just thought it might be good. You
4 know, I've said in my report, as you know, that my

5 company has significant experience in tornado damage

6 restoration, and I thought it might be good to put

7 some pictures with some of the things that I said in
8 my report that I believe that the Stover home could
9 be restored, and I wanted to be able to show you and
10 a jury, as well, that there are projects that have
11 Significant damage that maybe to a lay person don't
12 appear as though they could be restored when, in

13 fact, they can be and have been.

14 Q Well, you would agree that because

15 basically homes, residential homes are essentially
16 made out of —-- I've heard it said before, sticks and
17 nails, there's no degree of damage that when it's

18 basically building components attached by nails or
19 screws that you couldn't disassemble and reassemble
20 with either similar parts or salvage some of them

21 out of the wreckage site, wouldn't you agree?

22 A Well, I don't think you can generalize.

23 Q Well, you certainly could, if there was

24 one wall standing and the rest was into a pile, if
25 one wanted to endeavor, they could go in by hand and

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01002-D Document 90-1 Filed 10/15/18 Page 6 of 6

Michael Berryman August 31, 2018

 

Page 106
1 sheathing greater than 13,000?

2 A Yes.

3 Q Now, the wood sheathing, could it have

4 been that, for instance, one way that wood sheathing
5 could have been in there is that Mr. Morgan

6 originally intended to take down the -- I don't

7 know, the stud walls on the exterior of the home and

8 that might account for that wood sheathing?

9 A No, that wouldn't account for it, because
10 it's a lot more than that, I mean, to me, it looks
11 like it's a’ -- just like I said here, inadvertently,
12 it's a keystroke error, because -—- because the --

13 the degree that the sheathing is overestimated, I

14 would want to check this, but it would pay for that

15 floor on the second floor a number of times.

16 Q Okay. But what about the sheathing that
17 goes around the stud walls, for instance?

18 A According to our calculations, you could

19 put new sheathing all the way around this house and
20 the second floor and you'd still have -- you'd stiil
21 have sheathing left over considerably, like to the
22 tune of about maybe 7,000 sheathing left over,

23 that's what informs me that it's probably just a,

24 you know, a -- a clerical error, those occur from

25 time to time on -- on both sides, I mean, it's just

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
